DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 16-18, 22, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunz et al PG PUB 2019/0053049.
Re Claims 1, 16, 29, 30, Kunz et al teaches in figure 1 a wireless network 100; MME 132 provides a new root key Kroot key (a broadcast root key) for the network 100 to a 110 UE (a processor and memory; identifying a broadcast root key) via a base station (transmitting…control signaling and encrypted broadcast transmission; a processor and memory) whereby the UE derives a KnNB (a cell-specific key) from the Kroot key (the broadcast root key) [0039-0040]; figure 3B, step 370 teaches start Ciphering on LTE-Uu radio interface [0043] wherein Ciphering of LTE-Uu radio interface includes encryption/decryption of broadcast transmission from a base station 120 and the UE 110 based in on the derived KnNB (the cell specific key).
Re Claim 2, figure 3A, step 325 teaches the UE receiving the Kroot (the broadcast root) via a control signaling.

Re Claims 4, 18, figure 3A, step 325, the UE receiving the Kroot (the broadcast root key) via control signaling for identifying a key identifier associated with the Kroot key.
Re Claims 8, 22, figure 3A teaches the ATTACH ACCEPT message (a registration accept message) that indicates the Kroot (the broadcast root key) [0030, 0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 11, 19, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al PG PUB 2019/0053049 in view of ZHANG et al PG PUB 2014/0237559.
Re Claims 5, 19, Kunz et al fails to teach receiving “an expiration timer for the broadcast root key.”.  However ZHANG et al teaches to improve communication security, when a preset timer is maintained by a network device reaches a preset threshold, a new root key from a JSS is received [0189].  One skilled in the art would have been motivated to have received the “preset timer” (an expiration time) to update to a new root key to improve communication security.  Therefore it would have been obvious to one skilled to have combine the teachings.

Claims 9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al PG PUB 2019/0053049 in view of Gao PG PUB 2012/0100833.
Re Claims 9, 23, Kunz et al teaches to setup security between the UE and network, a public key (a second key) is used to derive the AS credentials [0021] wherein the public Key (the second key) is based/identified based on the terminal Security capabilities (a parameter) [0036].  In so doing, the terminal can receive/decrypt the encrypted DCI based on the public key (the second key) and associated security capabilities (the parameter) associated with the terminal.  Kunz et al fail to explicitly teach a unicast key.  However, Gao teaches negotiating a unicast key between the a terminal and base station [0120-0121].  One skilled in the art would have been motivated to establish a secure unicast connection.  Therefore it would have been obvious to one skilled to have combined the teachings.
Claims 12-15, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al PG PUB 2019/0053049 in view of WANG et al PG PUB 2015/0312757.
Re Claims 12, 26, Kunz et al teaches based on the derived KeNB (the cell specific key) from the Kroot key (the broadcast root key), starts ciphering (decrypting) of the LTE Uu (encrypted broadcast information) for the broadcast message.  Kunz et al fails to explicitly teach “a cell global identity associated with the base station”.  However, WANG et al teaches the identity of the cell may be CGI [0067].  One skilled in the art would have been motivated to have derived the cell specific key based on the CGI (the 
Re Claims 13-15, 27-28, in view of WANG et al, the cell-specific key would have been derived from the Kroot key (broadcast root key)  and CGI(identifier of the base station; a cell identifier) [an intermediate key].
Allowable Subject Matter
Claims 6, 7, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 6 and 20, prior art fails to teach receiving a second broadcast root key prior to the expiration timer as claimed.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-19 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472